Clarke, Justice.
This case is here on certiorari and involves use of OCGA § 33-34-5 (c) by insurers to correct any defects in automobile insurance applications for policies issued after March 1, 1975.
Odom’s policy was issued in August of 1977 and provided for $5,000 personal injury protection. The trial court granted summary judgment for Odom on the issue of his entitlement to an additional $45,000 coverage because the policy application form did not comply with OCGA § 33-34-5(b). See Flewellen v. Atlanta Cas. Co., 250 Ga. 709 (300 SE2d 673) (1983). The Court of Appeals reversed based upon their opinion in Enfinger v. Intl. Indem. Co., 170 Ga. App. 443 (317 SE2d 841) (1984), holding that a proper statutory reduction of benefits was made when Odom failed to respond to a letter mailed by the insurer on January 18, 1978, which complied with OCGA § 33-34-5 (c). Intl. Indem. Co. v. Odom, 170 Ga. App. 447 (317 SE2d 844) (1984).
We granted certiorari and reversed the holding of the Court of Appeals in Enfinger v. Inti. Indem. Co., 253 Ga. 185 (317 SE2d 816) (1984). Consequently, the judgment of the Court of Appeals in this case must be reversed and remanded for further proceedings consistent with the opinion of this court in Enfinger, supra.

Judgment reversed and remanded.


All the Justices concur, except Marshall, P. J., who concurs in the judgment only.